Title: To James Madison from Levett Harris, 29 June 1820
From: Harris, Levett
To: Madison, James


                
                    Sir,
                    Philadelphia 29. June 1820.
                
                I return You my acknowledgments for Your very kind Reply of the 21st inst to the Letter I had the honor to address You on the 15th.
                I purpose leaving here in All next Week for Monticello, on a Visit to Mr Jefferson, whose Stay there, he writes me is limited to about two Weeks, and I shall thence Repair to pay my Respects at Montpellier. I beg You to Accept in Advance the Renewed Assurances of my most profound Respect and Veneration
                
                    Levett Harris
                
            